Citation Nr: 9932919	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, 
Louisiana


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from May 1953 to May 
1954.  This appeal is before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs Medical Center in New Orleans, Louisiana.  


REMAND

The Board has reviewed the claims file and notes that various 
materials are not contained therein.  The Board notes, in 
particular, that certain evidence (which include, among 
others, invoice of services rendered at Tulane Medical 
Center, a December 1994 medical opinion, a December 1994 
decision to deny the benefits sought, a 1996 Board remand 
(the Board cannot locate any such decision within its 
archived records) and an October 1997 medical opinion) which 
have been cited in the Statement of the Case (SOC) and in the 
Supplemental Statements of the Case (SSOC) are not of record.  
It  is likely that these and other relevant documents can be 
found in the veteran's Medical Administrative Services (MAS) 
file, which is not associated with the claims file.  These 
materials should be associated with the claims file prior to 
further consideration by the Board.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
MAS file, and examine its contents.  If 
the MAS file does not contain the 
aforementioned documents, the RO should 
conduct a search for these and any other 
documents listed in the SOC and SSOC's.  
The MAS file and any other relevant 
documents should be associated with the 
claims file.  

2.  Once the RO has ensured that all 
relevant documents are associated with 
the claims file, the RO should then 
determine whether further development or 
readjudication is required.  If so, this 
should be accomplished.  Then the claims 
file and the MAS file should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


